Case 6:21-mj-01521-GJK Document5 Filed 06/24/21 Page 1 of 1 PagelD 12

AO 468 (01/09) Waiver of Preliminary Hearing

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
ORLANDO DIVISION

UNITED STATES OF AMERICA

VS. CASE NO: 6:21-MJ-1521

JAMES VARNELL CUSICK, JR

 

WAIVER OF A PRELIMINARY HEARING

I understand that I have been charged with an offense in a criminal complaint filed in this
court, or charged with violating the terms of probation or supervised release in a petition filed in
this court. A magistrate judge has informed me of my right to a preliminary hearing under
Fed.R.Crim.P.5, or to a preliminary hearing under Fed.R.Crim.P.32.1.

I agree to waive my right to a preliminary hearing under Fed.R.Crim.P.5 or
Fed.R.Crim.P.32.1.

olra|2 g_ Cf.

Defendant's signature

iv (Far _ Kala Ip. Boyes hus

SigMature of defendant's attorney \

1S ie a tea l 0
la Address of defendant's attorney
ando

Or 2 18 0|

E-mail address of defendant's atto

401— WAQ—W37K

Telephone number of defendant's attorney

 
